Mr. Presiding Justice Smith delivered the opinion of the court. Abstract of the Decision. Assumpsit, action op, § 65*—when company liable for work and materials furnished on its request. In an action against a company to recover for labor and materials furnished in repairing a heating plant in a building occupied by it, at the request of the defendant through its president, held that the evidence was sufficient to show that the defendant was liable, and a judgment in favor of defendant was reversed.